571 S.E.2d 388 (2002)
275 Ga. 629
In the Matter of Matthew W. WALLACE.
No. S03Y0027.
Supreme Court of Georgia.
October 15, 2002.
Beltran & Associates, Douglas V. Chandler, for Wallace.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on Respondent Matthew W. Wallace's Petition for Voluntary Discipline filed pursuant to Bar Rule 4-227(b)(2) prior to the issuance of a Formal Complaint. In his petition, Wallace admits violating Standards 4 (a lawyer shall not engage in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation) and 44 (a lawyer shall not without just cause to the detriment of his client in effect wilfully abandon or wilfully disregard a legal matter entrusted to him) of Bar Rule 4-102(d) and seeks the imposition of a two-year suspension. The maximum penalty for a violation of either Standard 4 or 44 is disbarment. The State Bar recommends that the Court accept Wallace's petition.
Wallace, who has been a member of the State Bar of Georgia since 1991, admits that he represented a corporation in two separate *389 suits pending in the Superior Court of Chatham County, Georgia; that in each case, the other parties in the litigation served written discovery on him as counsel of record for the corporation; that he in effect wilfully disregarded the discovery requests and failed to file or serve answers or responses to the discovery; and that, as a consequence, the corporation's pleadings were struck and a default judgment entered in each case. Wallace also admits that he wilfully misrepresented to the corporation's owner the status of the litigation, the necessity of responding to the discovery, and the prior orders compelling answers or responses to the discovery requests. Wallace states that the corporation subsequently initiated a malpractice action against him which he settled by payment of monetary damages.
We conclude that by his conduct in this matter, Wallace violated Standards 4 and 44 of Bar Rule 4-102(d) and that a two-year suspension is the appropriate sanction. In mitigation of discipline, we note that Wallace cooperated with disciplinary authorities, has no disciplinary record, and is extremely remorseful for having violated the disciplinary rules. Accordingly, we accept Wallace's petition and he is hereby suspended from the practice of law in Georgia for two years. Wallace is reminded of his duties under Bar Rule 4-219(c).
Two-year suspension.
All the Justices concur.